FILED

SEP 09 2019
IN THE UNITED STATES DISTRICT COURT Clerk, U.S District Court
FOR THE DISTRICT OF MONTANA District Of Montana
MISSOULA DIVISION
CLARENCE REDMOND LOGUE,
| CV 19-108-M-DLC
Petitioner,
VS. ORDER
HEATHER SMITH; ATTORNEY
GENERAL OF THE STATE OF
MONTANA,
Respondents.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendation on July 26, 2019 concerning Petitioner Clarence Redmond
Logue’s habeas petition brought pursuant to 28 U.S.C. § 2254. (Doc. 7 at 1.)
Judge Lynch recommended the Court dismiss the action for failure to exhaust state
judicial remedies and denied Logue’s motion to stay (Doc. 7 at 7.) Logue failed
to timely object to the Findings and Recommendation, and so waived his right to
de novo review of the record. 28 U.S.C. § 636(b)(1). This Court reviews for
clear error those findings and recommendations to which no party objects. See
Thomas v. Arn, 474 U.S. 140, 149-53 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been made.” Wash.
-]-
Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Having reviewed the Findings and Recommendation, the Court finds no
clear error in Judge Lynch’s recommendation to dismiss Logue’s complaint. A
petitioner must exhaust his state judicial remedies before bringing a habeas action
in federal court. Rose v. Lundy, 455 U.S. 509, 520 (1981). Logue did not
exhaust state judicial remedies prior to filing this habeas action in federal court, as
required. (Doc. 7 at 4). Nor has Logue shown good cause for his failure to
exhaust, as his assertion that “any attempt to seek relief in state court would be
futile” (Doc. 1 at 5) is not supported by the record. Without having had his
claims heard either in trial court or by the Montana Supreme Court, such an
assessment of the futility of doing so is speculative.

When ordered by the Court on July 18, 2019 (Doc. 5) to show cause why his
petition should not be dismissed for failure to exhaust state remedies, Logue
responded by moving to stay his federal petition (Doc. 6 at 1-2). “Because
granting a stay effectively excuses a petitioner’s failure to present his claims first
to the state courts, stay and abeyance is only appropriate when the district court
determines there was good cause for the petitioner’s failure to exhaust his claims
first in state court.” Rhines v. Weber, 544 U.S. 269, 277 (2005). Here, a stay is
inappropriate as Logue neither exhausted his claims in state court prior to filing his

petition in federal court, nor demonstrated good cause for failing to do so.
-2-
A reasonable jurist would not disagree that Logue has failed to exhaust his
state remedies. Therefore, a certificate of appealability is inappropriate in this
case. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012).

Accordingly, IT IS ORDERED that:

(1) Judge Lynch’s Findings and Recommendation (Doc. 7) is ADOPTED IN

FULL;

(2) Logue’s petition (Doc. 1) is DISMISSED for failure to exhaust state

judicial remedies;

(3) Logue’s motion to stay (Doc. 6) is DENIED;

(4)A certificate of appealability is DENIED; and

(5) The Clerk of Court shall enter judgment of DISMISSAL by separate

document.

DATED this que day of September, 2019.

he. Ceuta —

Dana L. Christensen, Chief Judge
United States District Court
